Slip Op. 01-44

               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
__________________________________________
                                               :
TRANSCOM, INC.,                                :
                                               :
                                    Plaintiff, :
                                               :
L & S BEARING COMPANY,                         :
                                               :
                        Plaintiff-Intervenor, :
                                               :
            v.                                 :         Court No. 97-02-00249
                                               :
THE UNITED STATES,                             :
                                               :
                                  Defendant, :
                                               :
THE TIMKEN COMPANY,                            :
                                               :
                      Defendant-Intervenor. :
__________________________________________:

                                     JUDGMENT

        This Court having received and reviewed the United States Department of Commerce,
International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to
Court Remand, Transcom Inc., L & S Bearing Company v. United States, 24 CIT ___, 123 F. Supp.
2d 1372 (2000) (“Remand Results”), and Commerce having complied with the Court’s remand and
no responses to the Remand Results having been submitted by the parties, it is hereby

         ORDERED that the Remand Results filed by Commerce on February 23, 2001, are affirmed
in their entirety; and it is further

       ORDERED that since all other issues have been decided, this case is dismissed.




                                           __________________________________________
                                           NICHOLAS TSOUCALAS, Senior Judge

Dated: April 17, 2001
       New York, New York